Citation Nr: 1736333	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-17 941	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1990 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2017, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In May 1997, the RO denied service connection for a left shoulder disability and the Veteran did not perfect an appeal.  

2.  The evidence submitted since the RO's May 1997 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the underlying claim for service connection for a left shoulder disability.  

3.  The evidence is in relative equipoise as to whether the Veteran's current left shoulder disability is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision is final regarding the issue of service connection for a left shoulder disability.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has been received since the RO's May 1997 rating decision sufficient to reopen the Veteran's claim of service connection for a left shoulder disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board reopens and grants the Veteran's claim for service connection for a left shoulder disability, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II. New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 1997 rating decision, the RO denied the Veteran's claim for a left shoulder disability.  The Veteran did not file a notice of disagreement or VA Form 9 substantive appeal and, as a result, the May 1997 rating decision is final.  

Pertinent evidence received since the May 1997 rating decision includes VA medical treatment records, private medical treatment records, VA examinations, lay statements from the Veteran, and buddy statements.  This evidence is presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence submitted since the May 1997 rating decision is new and material.  Specifically, the Veteran's private medical treatment records show an April 2008 diagnosis of left shoulder multidirectional instability, an September 2009 diagnosis of left shoulder degenerative joint disease, and a September 2016 medical opinion linking the Veteran's shoulder injury to his service.  Additionally, the lay and buddy statements indicate that the Veteran injured his left shoulder in service and that his symptoms had gotten increasingly worse.  This evidence is new in that it was not previously considered by agency decisionmakers.  It is also not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a left shoulder disability is warranted.  

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that the Veteran has a current disability, as he has diagnoses of degenerative joint disease, tendinitis, and multidimensional instability of the left shoulder.  

The Veteran's service treatment records (STRs) reflect that the Veteran received physical therapy treatment in April 1996 for "popping," weakness, and other abnormalities of his left shoulder.  The Veteran stated at the time that his symptoms began nine month prior.  The diagnosis at the time was scapular and gleno-humeral hypermobility.  The Veteran also stated that while he was in the service, he was required to carry heavy loads for extended periods and that he developed a pop or click in his shoulder as a result.  

The Veteran's wife provided a statement indicating that she met the Veteran in 1992 while he was in the service and that they would spend time together when he was home on leave.  She stated that the Veteran would complain of shoulder pain that worsened over the years but that the Veteran did not seek medical attention until his symptoms impacted his daily activities.  

The Board finds that the Veteran is both competent and credible to report his shoulder pain as well as the circumstances of his service, and there is no evidence which contradicts his report.  The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board further finds that the Veteran is competent to testify to the presence of his left shoulder pain and his wife is competent to testify to the Veteran's reported complaints of left shoulder pain following his separation from active duty.

The Veteran was afforded a VA examination in December 2010 in which the examiner reported x-ray findings of ligamentous laxity with no additional functional impairment.  An April 2011 medical opinion opined that the minimal acromial-humeral ligamentous laxity noted in the December 2010 VA examination was less likely as not caused by or the result of military service.  The examiner noted that the Veteran had a single, acute episode of left shoulder soreness in service with no further treatment until October 2005.  

Also of record is a September 2016 opinion from the Veteran's private physician, Dr. O.K., stating that multi-directional instability usually develops in the late teens and early twenties, which is when the Veteran's symptoms began.  Dr. O.K. further opined that the Veteran's multi-directional instability was definitely worsened through his military career.  This opinion is not worded in the specific "at least as likely as not" language; however, Dr. O.K. provided a reasoned rationale for his opinion that the Veteran's multi-directional instability was related to his service.  As such, the Board finds that Dr. O.K.'s opinion is probative, and has a tendency to show that the Veteran's left shoulder disability is related to his military service.  

The Board finds both the April 2011 and September 2016 opinions adequate because both clinicians considered the relevant history of the Veteran's claimed disability and provided analysis to support their opinions concerning the etiology of the disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  Thus, the competent evidence of record is in a state of relative equipoise regarding whether the Veteran's current left shoulder disability is etiologically related to his period of active service.  

In light of the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is sufficient to support a grant of service connection.  Accordingly, the Board finds that service connection for a left shoulder disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability.

Service connection for a left shoulder disability is granted.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


